Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeonghyun Ju on February 22nd, 2022.
The application has been amended as follows: 
1. 	A rotor of a turbine cooled by compressed air supplied from a compressor of a gas turbine, the rotor comprising:
a disk having an outer circumferential surface;
a plurality of blade airfoils arranged around the disk;
a plurality of platforms coupled to the outer circumferential surface of the disk, each of the plurality of platforms having an outer circumferential surface to receive a corresponding blade airfoil of the plurality of blade airfoils and side-facing surfaces which are spaced apart from each other on adjacent platforms of the plurality of platforms to form a cooling passage through which the compressed air flows outward in a radial direction of the rotor, the cooling passage including a bend in a rotational direction of the rotor; and
each of the plurality of platforms and branched from the cooling passage to supply the compressed air to the each of the plurality of blade airfoils 
wherein each of the side-facing surfaces of each of the plurality of platforms includes a radial surface extending radially from [[an]] the outer circumferential surface of the disk and a discharge surface extending in a direction opposite to the rotational direction from a radially outer end of the radial surface, and
the cooling passage includes a radial passage formed between adjacent radial surfaces and a discharge passage formed between adjacent discharge surfaces,
wherein a protruding portion of each of the plurality of platforms protruding to form the discharge passage prevents combustion gas from flowing into the cooling passage,
wherein the branch passage is formed through the protruding portion to communicate with a rear side region of each of the plurality of blade airfoils and the discharge passage.

2. 	The rotor of claim 1, wherein the bend of the cooling passage is formed such that the compressed air flows in [[a]] the direction opposite to the rotational direction of the rotor.



4. 	The rotor of claim 1, wherein the compressed air discharged through the discharge passage is guided toward each of the plurality of blade airfoils through the discharge surface of the plurality of platforms by the cooling passage having the bend.

5. 	(Cancelled)	

6. 	(Cancelled)

7. 	The rotor of claim [[6]] 1, wherein some of the compressed air discharged from the radial passage and entering the discharge passage is supplied to the rear side region of each of the plurality of blade airfoils along the branch passage so that an entire blade airfoil of each of the plurality of blade airfoils including 

8. 	The rotor of claim 1, wherein the branch passage has an inner surface connected to one of the side-facing surfaces of each of the plurality of platforms by a curved surface having a predetermined curvature.
each of the plurality of platforms on which the corresponding blade airfoil is seated by a curved surface having a predetermined curvature.

10. 	A turbine cooled by compressed air supplied from a compressor of a gas turbine, the turbine comprising:
a stator that includes a casing and [[a]] vanes coupled to an inner circumferential surface of the casing; and
a rotor that includes
a disk having an outer circumferential surface;
a plurality of blade airfoils arranged around the disk and disposed between the vanes;
a plurality of platforms coupled to the outer circumferential surface of the disk, each platform of the plurality of platforms having an outer circumferential surface to receive a corresponding blade airfoil of the plurality of blade airfoils and side-facing surfaces which are spaced apart from each other on adjacent platforms of the plurality of platforms to form a cooling passage through which the compressed air flows outward in a radial direction of the rotor, the cooling passage including a bend in a rotational direction of the rotor; and
each of the plurality of platforms and branched from the cooling passage to supply the compressed air to each of the plurality of blade airfoils 
wherein each of the side-facing surfaces of each of the plurality of platforms includes a radial surface extending radially from [[an]] the outer circumferential surface of the disk and a discharge surface extending in a direction opposite to the rotational direction from a radially outer end of the radial surface, and
the cooling passage includes a radial passage formed between adjacent radial surfaces and a discharge passage formed between adjacent discharge surfaces,
wherein a protruding portion of each of the plurality of platforms protruding to form the discharge passage prevents combustion gas from flowing into the cooling passage,
wherein the branch passage is formed through the protruding portion to communicate with a rear side region of each of the plurality of blade airfoils and the discharge passage.

11. 	The turbine of claim 10, wherein the bend of the cooling passage is formed such that the compressed air flows in [[a]] the direction opposite to the rotational direction of the rotor.



13. 	The rotor of claim 10, wherein the compressed air discharged through the discharge passage is guided toward each of the plurality of s through the discharge surface of the plurality of platforms by the cooling passage having the bend.

14. 	(Cancelled)

15. 	(Cancelled)

16. 	The rotor of claim [[15]] 10, wherein some of the compressed air discharged from the radial passage and entering the discharge passage is supplied to the rear side region of each of the plurality of blade airfoils along the branch passage so that an entire blade airfoil of each of the plurality of blade airfoils including 

17. 	A gas turbine comprising:
a compressor that sucks and compresses air;

a turbine that generates power by passing the combustion gas and includes
a stator that includes a casing and [[a]] vanes coupled to an inner circumferential surface of the casing; and
a rotor that includes a disk having an outer circumferential surface; a plurality of blade airfoils arranged around the disk and disposed between the vanes; a plurality of platforms coupled to the outer circumferential surface of the disk, each platform of the plurality of platforms having an outer circumferential surface to receive a corresponding blade airfoil of the plurality of blade airfoils and side-facing surfaces which are spaced apart from each other on adjacent platforms of the plurality of platforms to form a cooling passage through which the compressed air flows outward in a radial direction of the rotor, the cooling passage including a bend in a rotational direction of the rotor; and a branch passage formed through each of the plurality of platforms and branched from the cooling passage to supply the compressed air to each of the plurality of blade airfoils,
wherein each of the side-facing surfaces of each of the plurality of platforms includes a radial surface extending radially from [[an]] the outer circumferential surface of the disk and a discharge surface extending in a direction opposite to the rotational direction from a radially outer end of the radial surface, and
,
wherein a protruding portion of each of the plurality of platforms protruding to form the discharge passage prevents the combustion gas from flowing into the cooling passage,
wherein the branch passage is formed through the protruding portion to communicate with a rear side region of each of the plurality of blade airfoils and the discharge passage.

18. 	The gas turbine of claim 17, wherein the bend of the cooling passage is formed such that the compressed air flows in [[a]] the direction opposite to the rotational direction of the rotor.










Allowable Subject Matter
Claims 1-4, 7-13, and 16-18 are allowed.


    PNG
    media_image1.png
    398
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    427
    441
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    325
    559
    media_image3.png
    Greyscale


Regarding Claim 1, the closest prior art considered to be Lewis et al (US 2016/0201469 A1) discloses a rotor of a turbine (see 108, figure 1 also reproduced/annotated above) cooled by air (159, figure 7 also reproduced/annotated 
a disk (see annotated figure 1 above) having an outer circumferential surface(annotated disk in the engine schematic of figure 1 has an outer circumferential surface; implicit from the figure);
a plurality of blade airfoils arranged around the disk (see plurality of blade airfoils, figure 2 with the blade airfoils being arranged around the rotor disk, implicit from figure 1); 
a plurality of platforms (114, 134, figure 2) coupled to the outer circumferential surface of the disk (platforms 114 and 134 would be coupled to the outer circumferential surface of the disk in order for the blades to rotate, see as an example, figure 4 of US 7,300,253 B2 where platforms 54 are coupled to outer circumferential surface 91 of disk 19), each of the plurality of platforms having an outer circumferential surface (see annotated figure 7 above) to receive a corresponding blade airfoil of the plurality of blade airfoils (see figure 2) and side-facing surfaces (see 126, 148, figure 7) which are spaced apart from each other on adjacent platforms (see figure 7) of the plurality of platforms to form a cooling passage(see 157, figure 7) through which the air flows outward in a radial direction of the rotor (see airflow flowing radially outward of passage 157, figure 7), the cooling passage including a bend in a rotational direction of the rotor (cooling passage has a bend in the circumferential direction i.e. rotational direction, annotated figure 7); and
a branch passage (162, figure 7) formed through each of the plurality of platforms (see figure 7) and branched from the cooling passage (see figure 7) to supply the air to the each of the plurality of blade airfoils (see cooling air 159 to each of the platforms 
wherein each of the side-facing surfaces of each of the plurality of platforms includes a radial surface (see annotated figure 7) extending radially from the outer circumferential surface of the disk (see annotated figure 7) and a discharge surface (see annotated figure 7) extending in a direction opposite to the rotational direction (rotational direction is opposite to 155 in figure 7) from a radially outer end of the radial surface (see annotated figure 7), and
the cooling passage includes a radial passage (see annotated figure 7) formed between adjacent radial surfaces (see annotated figure 7) and a discharge passage (see annotated figure 7) formed between adjacent discharge surfaces (see figure 7 annotated above).
Lewis fails to disclose the turbine being cooled by the air being compressed air supplied from the compressor of the gas turbine, and
wherein a protruding portion of each of the plurality of platforms protruding to form the discharge passage prevents combustion gas from flowing into the cooling passage,
wherein the branch passage is formed through the protruding portion to communicate with a rear side region of each of the plurality of blade airfoils and the discharge passage.
	Therefore, it is not known in, nor obvious from the prior art to construct a rotor as claimed. 
	Regarding Claims 10 and 17, the claims have substantially overlapping limitations to that of Claim 1, and are therefore also allowed.
Claims 2-9, 11-16, and 18 are allowed by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang (US 7,762,773 B2) relates to a rotor of a turbine being cooled by compressed air supplied from a compressor of a gas turbine (see Col 1 Lines 32-36 and, figure 2 reproduced below illustrating compressed air providing cooling between adjacent platforms 16 and 58 of turbine rotor blades).

    PNG
    media_image4.png
    565
    342
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Examiner, Art Unit 3745